DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-19 in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Therefore, claims 1-20 remain pending with claim 20 withdrawn from consideration.  Claims 1-19 are treated on their merits.
Information Disclosure Statement
The non-patent literature citation provided on applicant’s information disclosure statement has been crossed out because the citation is not reduced to writing, such as in the form of screen shots and/or a transcript (as required by MPEP 609.04(a)(II)).
Claim Objections
Claim 12 is objected to because of the following informalities:  “engage and retain an operably attachment to objects of various” is confusing.  It appears that this limitation might be clearer as “engage and retain objects of various”.  Appropriate correction is required.
Claims 13 and 14 each are objected to because of the following informalities:  “engage and retain an operably attachment to a water filter” is confusing.  It appears that this limitation might be clearer as “engage and retain an attachment to a water filter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (US Patent 3366404).
Regarding Claim 1, Lloyd discloses a device, comprising: a barrel portion 22 comprising a wall (cylindrical wall as best shown in Figure 2), wherein the wall comprises an inner surface (inner surface defining passageway 26), an outer surface (exterior surface), and a ring (the upper end of 22 defines a ring in the same manner as achieved by applicant; i.e. a ring is provided to define the upper opening of 22); a first opening (at the upper end of passageway 26) and a handle portion 32 situated on a first end (upper end) of the device, wherein the ring defines a circumference of the first opening (as described above in the same manner as achieved by applicant), wherein the ring resiliently stretches to allow the device to engage objects of various shapes and sizes (Lloyd discloses exerting an outward force which elongates the inlet end of 26; col. 3, lines 41-46); and a second opening (lower opening of 26) and a bottom surface (bottom surface of 22) situated on a second end (lower end) of the device, wherein the second opening comprises a channel (i.e. the path extending through the lower end 30 of 22) that defines a circumference of the second opening (as best shown in Figure 2), wherein the channel resiliently stretches (this channel has at least some ability to resiliently stretch as it is made of the same elastic material as the rest of the device) to allow the device to engage objects of various shapes and sizes (due to its inherent resiliency); wherein the handle portion 32 is designed to allow a user to manipulate the size of the diameter of the first opening (col. 3, lines 41-46); and wherein at least a portion of the device is able to be rolled back onto itself at least once by a user (the upper end of the device is seen to be inherently capable of being able to be rolled back onto itself due to the elastic characteristics of the device as shown in dotted lines in Figure 2; that is, the flexibility of the material as shown in dotted lines in Figure 2 would allow a user to roll the upper end downward in the same manner as achieved by applicant).
Regarding Claim 2, Lloyd further discloses the ring (the upper end of 22 defines a ring in the same manner as achieved by applicant; i.e. a ring is provided to define the upper opening of 22) defines a transition between the handle portion 32 and the inner surface (inner surface of 22).
Regarding Claim 3, Lloyd further discloses the transition between the handle portion 32 and the inner surface at the ring is substantially a 90-degree angle (as shown in Figure 2; the handle extends at a 90 degree angle from the inner surface).
Regarding Claim 4, Lloyd is seen as further disclosing the ring (the upper end of 22 defines a ring in the same manner as achieved by applicant; i.e. a ring is provided to define the upper opening of 22) resiliently stretches (stretches outwardly; col. 3, lines 41-46) to allow the device to engage faucets of various shapes and sizes and wherein the channel (path through 30) resiliently stretches to allow the device to engage water filters of various shapes and sizes (these features are necessarily achieved via the “high stretch” characteristics of the material as described in col. 2, lines 14-19; i.e. the ring and channel are at least capable of performing as claimed).
Regarding Claim 5, Lloyd is seen as further disclosing the ring is designed to provide compression force (due to the elastic nature of the material) that aids in enabling the device to remain operably attached to a faucet (i.e. the ring is capable of remaining operably attached to a faucet) when a water filter is operably attached to the device and is being primed (the resilient device is capable of performing these functions in the same manner as achieved by applicant’s device).
Regarding Claim 6, Lloyd is seen as further disclosing, once operably attached to a faucet and a water filter (i.e. in the event that the device is operably attached to a faucet and water filter; the faucet and filter are not positively recited as part of the claimed device and therefore the claimed device must only be capable of performing the recited functional limitations), is designed to remain operably attached to the faucet and the water filter without requiring a user to handle the device when the water filter is being primed (the structure of Lloyd is capable of achieving the recited functional limitations because the inlet and outlet are capable of frictionally engaging a faucet and water filter as claimed).  
Regarding Claim 7, Lloyd is seen as further disclosing the ring provides compression force that operably seals the device around a faucet (the ring is at least capable of sealing around a faucet by a compression force as shown in Figures 1 and 2) and prevents water from escaping at the ring when a water filter is operably attached to the device and is being primed (this is at least capable of being achieved by the structure of Lloyd; it is noted that a pressure build-up is capable of being accommodated by the expansion at 28 in dotted lines in Figure 2).
Regarding Claim 9, Lloyd further discloses the wall further comprises: a first portion (upper end of the wall as shown in Figure 2 and the annotated Figure 2 below), a second portion (the portion at the transition between 22 and 30 as shown in the annotated Figure 2 below) and a third portion (at 30 as shown in the annotated Figure 2 below).

    PNG
    media_image1.png
    488
    319
    media_image1.png
    Greyscale


Regarding Claim 10, Lloyd further discloses the first portion (upper portion of 28 as shown in the annotated Figure 2 above) is thinner as compared to the third portion (the first portion is thinner than the third portion at 30 as shown in the annotated Figure 2 above).
Regarding Claim 11, Lloyd further discloses the thickness of the first portion (upper portion of 28 as shown in the annotated Figure 2 above) aids in the first portion's ability to be easily stretched around and operably attached to objects of various shapes and sizes (Lloyd specifically discloses that the upper portion of 28 is stretched by pulling on the handle as described above; this stretching inherently aids in the first portion’s ability to be stretched around and operably attached to objects of various shapes and sizes).
Regarding Claim 12, Lloyd is seen as further disclosing the thickness of the third portion (at 30) aids in the third portion's ability to resist stretch (i.e. this portion is thicker than the portions above and has at least some ability to “resist stretch”), engage and retain an operably attachment to objects of various shapes and sizes (the third portion, while thicker, is also made of elastic material and therefore is inherently capable of frictionally engaging objects of slightly different shapes and sizes in the same manner as achieved by applicant).
Regarding Claim 13, Lloyd is seen as further disclosing the channel is located within the third portion (as shown in the annotated Figure 2 above) and wherein the thickness of the third portion (at 30) aids in the third portion's ability to resist stretch (i.e. this portion is thicker than the portions above and has at least some ability to “resist stretch”), engage and retain an operably attachment to a water filter (the third portion is at least capable of being attached to a water filter).
Regarding Claim 14, Lloyd is seen as further disclosing the ring (the upper end of 22 defines a ring in the same manner as achieved by applicant; i.e. a ring is provided to define the upper opening of 22) resiliently stretches (stretches outwardly; col. 3, lines 41-46) to allow the device to engage faucets of various shapes and sizes; wherein and wherein the channel (path through 30) is located within the third portion (as shown in the annotated Figure 2 above) and resiliently stretches to allow the device to engage water filters of various shapes and sizes (these features are necessarily achieved via the “high stretch” characteristics of the material as described in col. 2, lines 14-19; i.e. the ring and channel are at least capable of performing as claimed); and wherein the thickness of the third portion (at 30) aids in the third portion's ability to resist stretch (i.e. this portion is thicker than the portions above and has at least some ability to “resist stretch”), engage and retain an operably attachment to a water filter (the third portion is at least capable of being attached to a water filter) when the water filter is being primed (this is at least capable of being achieved by the structure of Lloyd; it is noted that a pressure build-up is capable of being accommodated by the expansion at 28 in dotted lines in Figure 2).
Regarding Claim 15, Lloyd further discloses the channel comprises an interior end (at the upper end of the channel as shown in the annotated Figure 2 above) and an exterior end (at the lower end of the channel as shown in the annotated Figure 2 above).
Regarding Claim 16, Lloyd further discloses the exterior end of the channel (lower end of the channel as shown in the annotated Figure 2 above) defines a transition between the bottom surface and the inner surface (i.e. the bottom of the channel is at the bottom surface of the device in the same manner as achieved by applicant).
Regarding Claim 17, Lloyd further discloses the transition between the bottom surface and the inner surface is substantially a 90-degree angle (as shown in Figure 2).
Regarding Claim 18, Lloyd is seen as further disclosing the wall (cylindrical wall as best shown in Figure 2) further comprises: a first portion (upper end of the wall as shown in Figure 2 and the annotated Figure 2 above), a second portion (the portion at the transition between 22 and 30 as shown in the annotated Figure 2 above) and a third portion (at 30 as shown in the annotated Figure 2 above); wherein the channel is located within the third portion (as shown in the annotated Figure 2 above) and resiliently stretches to allow the device to engage water filters of various shapes and sizes (the third portion is at least capable of resiliently stretching due to the elastic nature of the material and therefore is at least capable of engaging water filters of various shapes and sizes); and wherein the third portion provides compression force (this is achieved when a coupling member of slightly larger diameter than the internal diameter of the third portion is received within the third portion) that operably seals the device around an aspect of a water filter (as described above, the third portion is capable of sealing around an aspect of a water filter in the same manner as achieved by applicant’s third portion; the water filter is not positively recited as part of the claimed device and is merely recited as an intended use of the device) and prevents water from escaping at the channel when the water filter is being primed (as described above, Lloyd discloses a seal is achieved at 30 as is necessary to achieve the increased size of 28).
Regarding Claim 19, Lloyd is seen as further disclosing at least a portion of the device is able to be rolled back onto itself at least twice by a user in order to increase the compression force and resistance to expansion of at least some aspect of the device (the upper end of the device is seen to be inherently capable of being able to be rolled back onto itself at least twice due to the elastic characteristics of the device as shown in dotted lines in Figure 2; that is, the flexibility of the material as shown in dotted lines in Figure 2 would allow a user to roll the upper end downwardly twice in the same manner as achieved by applicant).  Furthermore, the structure of applicant’s device which achieves this function is the thinned wall section and the structure of Lloyd includes a thinned wall section which is structurally equivalent to that of applicant’s device.  Therefore, the structure of Lloyd is seen to necessarily achieve the functional language set forth in the claim in the same manner in which it is achieved by applicant’s device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US Patent 3366404) in view of Hamilton (US Patent 1117840).
Regarding Claims 1-7 and 9-19, Lloyd is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that Lloyd is not seen as necessarily disclosing at least a portion of the device is able to be rolled back onto itself at least once by a user, Hamilton teaches an elastic connector and further teaches a portion of the connector is able to be rolled back onto itself (as shown in dotted lines in Figure 4) at least once by a user (page 2, lines 86-92).  With respect to claim 19, Hamilton teaches the device is able to be rolled back onto itself twice (a first “roll” being the portion f being rolled downwardly, the second “roll” being the portion c being rolled downwardly as shown in dotted lines in Figure 4.  This rolling inherently increases the compression force and resistance to expansion at the location within the rolled portion in the same manner as achieved by applicant.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Lloyd such that at least a portion of the connector is able to be rolled back onto itself at least once (or at least twice; claim 19) by a user as taught by Hamilton for the purpose of allowing for easier disassembly by a user (as taught by Hamilton; page 2, lines 86-92).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Lloyd (US Patent 3366404) or Lloyd (US Patent 3366404) in view of Hamilton (US Patent 1117840) as applied to claim 1 above, and further in view of Lu (US Patent Application 2014/0305511).
Regarding Claim 8, Lloyd does not disclose the device is made from silicone.
Lu teaches a faucet connector and further teaches the connector 101 is made from silicone (para. 0063).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Lloyd such that the device is made from silicone as taught by Lu for the purpose of utilizing an alternative, readily available material known in the art to be suitable for use in faucet connectors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Conklin (US Patent 1939204) teaches a faucet connector which may be rolled back onto itself (Figure 3).  Beall (US Patent 3515413) teaches a faucet connector in which the passage narrows from a central portion to a lower portion (as shown in Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753